Eccleston, J.,
delivered the following separate opinion, concurring in the affirmance of the decree r
The conveyance bond, mentioned in the proceedings, I do not think is properly in evidence- before us.
Whether the proof in- regard to the alleged parol contract or agreement of 1817 can be considered as in the cause, notwithstanding the deed of 1825, I deem- it unnecessary to decide, because, admitting it to be before us, nevertheless, under the circumstances disclosed in the record, the acts which are relied' upon as part performance of that agreement, cannot, in my opinion, authorize a court of equity to sustain the claim- of Samuel Worthington in opposition to the claims of the complainants as creditors of his father.
I think the decree of the chancellor should be affirmed in regard to the deeds of 1825, and also in reference to that portion of it which directs the bill to be dismissed so far as relates to the deed of the 8th of September 1826, from Walter to Samuel Worthington.